DETAILED ACTION
This action is in response to the After final filing on 6-27-2022. Claims 21-40 are pending and have been considered below.

Statement of Reasons for Allowance

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Yang et al. (“Yang” 20150350118 A1), Lee et al. (“Lee” 20130297317 A1), Denise (8286085 B1) and Yoakum (20120170724 A1) disclose a system with message analysis in order to prompt additional actions. 
However, Yang et al., Lee et al., Denise and Yoakum singularly or in combination, still fail to anticipate or render as obvious all the capabilities for capturing the audio of an outgoing message while automatically determining urgency and further providing an indicator related to the urgency with the outgoing message. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
7-11-2022